                  Case 4:20-cv-09102-HSG Document 33 Filed 08/23/21 Page 1 of 2




 1   Anne M. Bevington, Esq. (SBN 111320)
     Matthew P. Minser, Esq. (SBN 296344)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3
     Alameda, California 94502
 4   Telephone: (510) 906-4710
     Email: abevington@sjlawcorp.com
 5   Email: mminser@sjlawcorp.com
 6   Attorneys for Plaintiffs, Operating Engineers’ Health
     And Welfare Trust Fund For Northern California, et al.
 7

 8   Jeanine D. DeBacker (SBN 178054)
     McPHARLIN SPRINKLES & THOMAS LLP
 9   160 W. Santa Clara St., Ste. 625
     San Jose, California 95113
10   Telephone: (408) 293-1900
     Facsimile: (408) 709-5409
11
     Email: jdebacker@mstpartners.com
12
     Attorneys for Defendant
13   MILPITAS MATERIALS COMPANY,
     a California Corporation
14

15                                     UNITED STATES DISTRICT COURT
16                                  NORTHERN DISTRICT OF CALIFORNIA
17

18   OPERATING ENGINEERS’ HEALTH AND                                         Case No. 20-cv-09102 HSG
     WELFARE TRUST FUND FOR NORTHERN
19   CALIFORNIA, et al.                                                      STIPULATION FOR VOLUNTARY
                                                                             DISMISSAL; ORDER THEREON
20
                      Plaintiffs,
21
             v.
22
     MILPITAS MATERIALS COMPANY, a
23   California Corporation,

24                    Defendant.
25

26           IT IS HEREBY STIPULATED by the parties to this action, through their respective counsel
27   that, this matter having been settled, the Court dismiss this action with prejudice, with all parties to
28
                                              1
     STIP FOR VOLUNTARY DISMISSAL; ORDER THEREON
     Case No. 20-cv-09102 HSG            P:\CLIENTS\OE3CL\Milpitas Materials Company\Pleadings\Word Versions + Fillable .PDFs\Stip for Voluntary Dismissal and Order.docx
                Case 4:20-cv-09102-HSG Document 33 Filed 08/23/21 Page 2 of 2




 1   bear their own costs and attorneys’ fees. The parties also request that the Court vacate the Case

 2   Management Conference currently set for August 24, 2021, at 2:00 p.m.

 3   IT IS SO STIPULATED.

 4   DATED: August 21, 2021                                         SALTZMAN & JOHNSON LAW
                                                                    CORPORATION
 5
                                                         By:                        /S/ Anne M. Bevington
 6                                                                  Anne M. Bevington
                                                                    Attorneys for Plaintiffs, Operating Engineers’
 7                                                                  Health and Welfare Trust Fund for Northern
 8                                                                  California, et al.

 9
     DATED: August 21, 2021                                         McPHARLIN SPRINKLES & THOMAS LLP
10
                                                         By:                      /S/ Jeanine D. DeBacker
11                                                                  Jeanine D. DeBacker
                                                                    Attorneys for Defendant
12
                                                                    MILPITAS MATERIALS COMPANY
13
                                       CERTIFICATION RE SIGNATURES
14
             I attest that concurrence in the filing of this document has been obtained from the other
15
     Signatory.
16
     Dated: August 21, 2021                                /S/ Anne M. Bevington______________
17                                                         ANNE M. BEVINGTON
18
                                                                ORDER
19
             The parties having stipulated, and good cause appearing:
20
             IT IS HEREBY ORDERED that this matter is dismissed with prejudice, the parties to bear their
21
     own costs and attorneys’ fees.
22
             IT IS FURTHER ORDERED that the Case Management Conference set for August 24, 2021,
23
     at 2:00 p.m., is vacated.
24
            IT IS SO ORDERED.
25
              Dated: 8/23/2021                             _______________________________________
26                                                         HON. HAYWOOD S. GILLIAM, JR.
                                                           UNITED STATES DISTRICT JUDGE
27

28
                                              2
     STIP FOR VOLUNTARY DISMISSAL; ORDER THEREON
     Case No. 20-cv-09102 HSG            P:\CLIENTS\OE3CL\Milpitas Materials Company\Pleadings\Word Versions + Fillable .PDFs\Stip for Voluntary Dismissal and Order.docx
